Citation Nr: 1825930	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  07-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a refractive error, claimed as an eye condition.

4.  Entitlement to service connection for cataracts, claimed as an eye condition.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in July 2005 and February 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, the Board remanded the issues listed on the title page for additional development and the case now returns for further appellate review.  

In a May 2015 rating decision, the Agency of Original Jurisdiction (AOJ) implemented the Board's December 2014 grant of service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified) and arterial hypertension (rated as part of the diabetic process given the noncompensable evaluation), as well as the Board's grant of higher initial ratings for bilateral lower extremity peripheral neuropathy.  In a March 2016 notice of disagreement, the Veteran's representative expressed disagreement with, amongst other things, the effective dates and ratings assigned for bilateral lower extremity peripheral neuropathy and diabetes.  Notably, absent an appeal to the United States Court of Appeals for Veterans Claims (Court) within 120 days of the Board's decision, the Board's December 2014 decision regarding the bilateral lower extremity ratings and the denial of a higher rating for diabetes is final.  The Veteran cannot vitiate the finality of a Board decision by filing a notice of disagreement with the AOJ's implementation of such decision.  

Furthermore, as the Veteran's June 2006 notice of disagreement with the July 2005 decision that granted service connection for bilateral lower extremity peripheral neuropathy and August 2008 supplement to such disagreement did not express dissatisfaction with the effective date assigned for the grant of service connection, the July 2005 rating decision is final in that regard and cannot be challenged absent a claim that the assigned effective date constitutes clear and unmistakable error (CUE).  Similarly, the Veteran did not challenge the effective date for service connection for diabetes within one year of the April 2005 rating decision granting service connection; as such, that decision is also final with respect to the effective date issue and may only be challenged on the basis of CUE.  In this regard, a freestanding claim for an earlier effective date is impermissible under the law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Thus, the March 2016 notice of disagreement is only effective to the extent it challenged the initial ratings and effective dates assigned for the Veteran's acquired psychiatric disorder and arterial hypertension.  To the extent the Veteran or his representative wish to file CUE claims or new increased rating claims, they are advised that since March 24, 2015, claims for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017).  

As a final matter, the Board notes that the record contains at least one document (included in the Veteran's representative's March 2018 submission) that has not been translated from Spanish to English.  Given the following decision to grant a TDIU, the Board finds that to delay processing of the appeal so that the document (which appears to be an authorization slip for release of information from Pavia Hospital) can be translated, would serve no useful purpose and failure to do so has resulted in no prejudice to the Veteran.


FINDINGS OF FACT

1.  In March 2018, prior to a promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal as to the issues of whether new and material evidence had been received in order to reopen a previously denied claim of entitlement to service connection for a skin disorder, and entitlement to service connection for bronchial asthma, a refractive error, and cataracts.

2.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for a skin disorder have been met.  38 U.S.C. 
§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for bronchial asthma have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a refractive error have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for cataracts have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a March 2018 submission, the Veteran, through his representative, withdrew his appeal as to the issues of whether new and material evidence had been received in order to reopen a previously denied claim of entitlement to service connection for a skin disorder and entitlement to service connection for bronchial asthma, a refractive error, and cataracts.  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them and they must be dismissed.

II.  TDIU Claim

The Veteran asserts that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  

Initially, the Board notes that, in the December 2014 decision, it was determined that the issue of entitlement to a TDIU was on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as it was part of the Veteran's then-pending increased rating claims. 

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, supra.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Notably, the Veteran has had a combined rating of 70 percent (plus a bilateral factor) since February 9, 2006, even prior to the AOJ's adjudication of the increased rating and earlier effective date claims pending at the AOJ (see May 2015 rating decision and March 2016 notice of disagreement).  In this regard, he is service-connected for diabetes, an acquired psychiatric disorder, bilateral upper and lower extremity peripheral neuropathy (diabetic neuropathy), arterial hypertension, and erectile dysfunction.  Importantly, the Veteran's diabetic neuropathy and diabetes resulted in at least a 60 percent rating and all of them were the result of a common etiology.  Thus, the Veteran has had at least a 70 percent rating and one disability rated greater than 40 percent since at least February 9, 2006.  38 C.F.R. §§ 4.25, 4.16(a).  

Upon review of the evidence, the Board concludes that an award of TDIU is warranted.  In this regard, the record reflects that, despite having an associate's degree in business, the Veteran has not maintained steady or consistent employment that may be considered substantially gainful.  Instead, he has held episodic employment as a waiter, a factory worker, and, most recently, a public car driver; he has not worked since at least 2004.  In this regard, he has consistently and credibly reported that he stopped working due to radiating pain in his left leg.

In numerous VA examinations and even in some private treatment records, examiners opined that the Veteran's nonservice-connected asthma impacted his ability to work, and the Veteran has also acknowledged such impairment related to his asthma.  See May 1997 letter from Dr. R.C.; February 1998 hearing transcript; March 1998, February 2003, May 2004, and June 2005 VA examination reports; and October 2001 application for service connection.  Similarly, other examiners opined that, while his service-connected diabetes, arterial hypertension, diabetic neuropathy, and acquired psychiatric disorder would impact the Veteran's employment potential, he would be capable of some form of employment.  See March 2003, December 2011, and August 2016 VA examination reports.  

On the other hand, the Board observes that the Veteran's work experience was in a sedentary occupation (driving a public car) and that he has credibly reported an inability to sit for prolonged periods of time due to his diabetic neuropathy.  Notably, a May 2004 VA examiner intimated that the Veteran's diabetes, arthralgias, and myalgias would interfere with his employment.  Then, in June 2012, a VA clinician opined the Veteran is unable to work due to his "chronic physical and mental disorders."  Indeed, a December 2011 VA examiner noted the Veteran's diabetic neuropathy and diabetes impacted his employment because he could not sit for prolonged periods, could not stand for prolonged periods, and could not lift or carry more than 20 pounds.  It is reasonable to believe that, in his most recent occupation as a driver, the Veteran would be required to sit for long periods of time and would likely need to lift items over 20 pounds (i.e., passengers' suitcases).  Similarly, an August 2016 examiner opined that the Veteran could perform semi-sedentary work with several restrictions regarding the amount of standing, walking, and lifting he would be required to do.  The examiner further suggested an employer provide the Veteran with an ergonomic evaluation and regular breaks.  The Board finds that such limitations are inconsistent with the Veteran's work experience as a public car driver.  

Not only is the Veteran unable to sit or stand for prolonged periods due to his physical disabilities, his service-connected acquired psychiatric disorder symptomatology results in social impairment that suggests that working with the public, i.e. as a public car driver, would not be feasible.  In this regard, in May 1997 the Veteran's private physician, Dr. R.C., opined that the Veteran's psychiatric disability impacted his ability to work and the Veteran reported at the February 1998 Board hearing that he had trouble getting along with others in a work like setting.  Thereafter, in January 2006, Dr. R.C. noted the Veteran's psychiatric disability and symptoms, along with diabetes, kept him confined to his home and rendered him completely disabled due to his emotional and physical health.  Indeed, a March 2007 VA examiner noted the Veteran's acquired psychiatric disorder caused moderate impairment of his social functioning and, in December 2007, Dr. R.C. opined that his mental and physical health issues prevented him from performing the tasks necessary to maintain a good quality life, and therefore, presumably, employment.  More recently, in September 2013, Dr. L.R. examined the Veteran and reviewed his record and ultimately opined that he was "...socially impaired, [and] unemployable and disabled due to his [acquired psychiatric disorder]."  Following another examination and interview of the Veteran in 2018, Dr. L.R. opined that "...the combination of [the Veteran's] mental illness, diabetes, and diabetic neuropathy have rendered him totally unable to work...."

In short, while the individual opinions and rationales are admittedly weak as to the Veteran's ultimate employability, the cumulative evidence indicates that the Veteran's service-connected physical disabilities prevent him from maintaining sedentary employment, and his service-connected psychiatric disability and inability to work in a stressful environment due to his hypertension would prevent working with members of the public or as a driver. 

The question of employability is ultimately a legal one, not a medical one.  The evidence, as described and discussed above, is at least in equipoise as to whether the Veteran is able to maintain the type of employment he is experienced in due solely to his service-connected disabilities.  Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment and entitlement to a TDIU is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, supra.  
In effectuating the award herein, the AOJ is specifically advised that the Board has awarded the Veteran a TDIU based on the cumulative impact of his service-connected disabilities, not on any one particular issue, and, as such, the TDIU in this case cannot serve to establish a total disability rating for any singular disability.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  


ORDER

The appeal as to the issue of whether new and material evidence had been received in order to reopen a previously denied claim of entitlement to service connection for a skin disorder is dismissed.

The appeal as to the issue of entitlement to service connection for bronchial asthma is dismissed.

The appeal as to the issue of entitlement to service connection for a refractive error is dismissed.

The appeal as to the issue of entitlement to service connection for cataracts is dismissed.

A TDIU is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


